DETAILED ACTION
This Office Action is in response to the communication filed on 08/19/2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 08/19/2022 have been fully considered.
The objections to claims 1, 2, and 5 have been withdrawn in view of amendments of the claims. 
The rejections of claims 3-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims. 
The rejections of claims 17-20 under 35 U.S.C. 101 have been withdrawn in view of amendments of the claims. 
In response to Applicant's arguments on pages 6-8 of Remarks that the cited references do not teach the newly added limitation of a cryptographic processor verifying integrity of the firmware as recited in amended claim 1, this argument is moot in view of the new grounds of rejection presented below and in view of newly cited prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356).
Claim 1, Sakarda teaches: 
An apparatus comprising:
a system on chip (SOC), including: (e.g. fig. 7)
a cache memory; (e.g. fig. 4, [0053], "SoC 700 includes switchable memory 110, boot ROM 112, and controller 114" [0036], "Application processor 402 includes boot ROM 112 and controller 114 both of FIG. 1, as well as an example of switchable memory 110, here switchable level-two (L2) processor cache 404" [0038], "boot code is loaded from a non-volatile memory device into the switchable memory…Here the boot code is loaded from boot ROM 112 into L2 processor cache 404")
a storage device to store platform firmware including boot code; (e.g. [0053], "SoC 700 includes switchable memory 110, boot ROM 112, and controller 114" [0022], "Boot ROM 112 includes boot code" [0031], "Execution of the boot code may be effective to boot an operating system or firmware of an application specific component")
load the boot code into the cache memory during a platform reset; and (e.g. [0053], "SoC 700 includes switchable memory 110, boot ROM 112, and controller 114" [0037], "Controller 114 is configured to…be executed using, in whole or in part, cellular processor 418" [0029]-[0030], "responsive to a power-on event, such as a reset or a system-start…boot code is loaded from a non-volatile memory into the switchable memory…The non-volatile memory may be a boot ROM configured to store the boot code as described above. Controller 114, for example, loads boot code from boot ROM 112 into switchable memory 110 from boot ROM 112 effective to enable execution of the boot code by micro-processor 108")
a processor to execute the boot code from the cache memory to initiate the SOC. (e.g. [0036]-[0039], "Application processor 402 includes boot ROM 112 and controller 114 both of FIG. 1, as well as an example of switchable memory 110, here switchable level-two (L2) processor cache 404…a power-on event is detected…Here, L2 cache 404 is configured such that its configuration can be altered, including dynamically during a boot process (or conversely during a power-down sequence)…boot code is loaded from a non-volatile memory device into the switchable memory…Here the boot code is loaded from boot ROM 112 into L2 processor cache 404…application processor 402 executes the boot code from L2 cache 404")
Sakarda teaches the firmware (see above) and does not explicitly teach but Kotary teaches:
a cryptographic processor verifies integrity of a firmware. (e.g. [0037], "the processor 110 of the computing device 102 initializes a portion of the cache memory 112 as Cache as RAM (CAR) 114…The CAR 114 may be used by components of the computing device 102 to store data and/or variables needed during the booting process" [0041]-[0042], "In block 406, the security engine 140 or the processor 110 may copy…the first/next block of the initial boot firmware 136…into the CAR 114…determines in decision block 408 that the first/next block is the last block of initial boot firmware 136, the method 400 ends and processing continues with block 314 of FIG. 3" [0051]-[0053], "In block 316, the processor 110 compares the aggregated hash value to a reference (e.g., pre-determined, pre-computed, known, etc.) hash value or checksum value corresponding to the initial boot firmware 136…The method 300 advances to decision block 318 in which the processor 110 determines whether the aggregated hash value matches, or is otherwise substantially similar to or within a pre-defined (e.g., reference) tolerance of, the reference hash value or check sum value corresponding to the initial boot firmware 136")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kotary into the invention of Sakarda, and the motivation for such an implementation would be for the purpose of securely booting a computing device in which mitigation action such as shutting down or disabling the computing device can be performed to prevent attacks that evade detection and gain control of device (Kotary [0001]-[0002], [0053]).
Claims 2-3, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) further in view of Schmisseur et al. (US 2003/0120910).
Claim 11, Sakarda teaches: 
A method comprising:
detecting a computer system power up; (e.g. [0037], "a power-on event is detected)
setting up a cache memory in a flat memory mode; (e.g. fig. 4, [0053], "SoC 700 includes switchable memory 110, boot ROM 112, and controller 114" [0036], "Application processor 402 includes boot ROM 112 and controller 114 both of FIG. 1, as well as an example of switchable memory 110, here switchable level-two (L2) processor cache 404" [0037], "a power-on event is detected…Here, L2 cache 404 is configured such that its configuration can be altered, including dynamically during a boot process (or conversely during a power-down sequence" [0038], "boot code is loaded from a non-volatile memory device into the switchable memory…Here the boot code is loaded from boot ROM 112 into L2 processor cache 404")
transferring firmware from a storage device to the cache memory; and (e.g. [0022], "Boot ROM 112 includes boot code" [0031], "Execution of the boot code may be effective to boot an operating system or firmware of an application specific component" [0029]-[0030], "responsive to a power-on event, such as a reset or a system-start…boot code is loaded from a non-volatile memory into the switchable memory…The non-volatile memory may be a boot ROM configured to store the boot code as described above. Controller 114, for example, loads boot bode from boot ROM 112 into switchable memory 110 from boot ROM 112 effective to enable execution of the boot code by micro-processor 108")
executing boot code included in the firmware from the cache memory to initiate a computer system platform. (e.g. [0036]-[0039], "Application processor 402 includes boot ROM 112 and controller 114 both of FIG. 1, as well as an example of switchable memory 110, here switchable level-two (L2) processor cache 404…a power-on event is detected…Here, L2 cache 404 is configured such that its configuration can be altered, including dynamically during a boot process (or conversely during a power-down sequence)…boot code is loaded from a non-volatile memory device into the switchable memory…Here the boot code is loaded from boot ROM 112 into L2 processor cache 404…application processor 402 executes the boot code from L2 cache 404")
Sakarda teaches the firmware (see above) and does not explicitly teach but Kotary teaches:
verifying integrity of a firmware. (e.g. [0051]-[0053], "In block 316, the processor 110 compares the aggregated hash value to a reference (e.g., pre-determined, pre-computed, known, etc.) hash value or checksum value corresponding to the initial boot firmware 136…The method 300 advances to decision block 318 in which the processor 110 determines whether the aggregated hash value matches, or is otherwise substantially similar to or within a pre-defined (e.g., reference) tolerance of, the reference hash value or check sum value corresponding to the initial boot firmware 136")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kotary into the invention of Sakarda, and the motivation for such an implementation would be for the purpose of securely booting a computing device in which mitigation action such as shutting down or disabling the computing device can be performed to prevent attacks that evade detection and gain control of device (Kotary [0001]-[0002], [0053]).
Sakarda-Kotary teaches pointing a boot to the cache memory (see above) and does not explicitly teach but Schmisseur teaches: 
a boot reset vector. (e.g. [0035], "determine that the boot address is to locate a register in the cache memory array 28. The core processing circuit 26 may comprise logic to fetch and commence executing instructions located at the boot address (e.g., located in the…cache memory array 28) from an initial register of a cache memory array 28…load a reset vector to the boot address associated with the core processing circuit 26 while the core processing circuit is maintained in the reset state" [0038], "a reset vector may comprise a 32-bit instruction loaded to a boot address in the cache memory array 28" [0041], "Here, the cache memory array 28 may be of sufficient size to store all instructions to initialize the core processing circuit 26 such that the core processing circuit need not fetch and execute additional instructions from the system memory 16 to complete the initialization")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Schmisseur into the invention of Sakarda-Kotary, and the motivation for such an implementation would be for the purpose of enabling a core processing circuit to commence fetching and executing instructions from a reset vector and initializing the core processing circuit from instructions fetched from a cache memory (Schmisseur [0002], [0040]).
Claim 2, Sakarda-Kotary teaches wherein the processor sets up the cache memory in a flat memory mode and points a boot to the cache memory (see claim 11) and does not explicitly teach but Schmisseur teaches: 
a boot reset vector. (e.g. [0035], [0038], [0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Schmisseur into the invention of Sakarda-Kotary, and the motivation for such an implementation would be for the purpose of enabling a core processing circuit to commence fetching and executing instructions from a reset vector and initializing the core processing circuit from instructions fetched from a cache memory (Schmisseur [0002], [0040]).
Claim 3, Sakarda-Kotary teaches wherein the processor maps to the cache memory (see above) and does not explicitly teach but Schmisseur teaches: 
a boot reset vector. (e.g. [0035], [0038], [0041])
Same motivation as presented in claim 2 would apply.  
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a method containing similar limitations as recited in claim 11 and is rejected using the same rationale to combine the references.
Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) in view of Schmisseur et al. (US 2003/0120910) further in view of Lo et al. (US 2011/0296409).
Claim 4, Sakarda-Kotary-Schmisseur teaches accessed by the processor to set up the cache memory in the flat memory mode (see above) and does not explicitly teach but Lo teaches: 
a hardware fuse accessed. (e.g. [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Lo into the invention of Sakarda-Kotary-Schmisseur, and the motivation for such an implementation would be for the purpose of permanently providing for a boot path (Lo [0036]).
Claim 13, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 18, this claim is directed to a medium containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) in view of Schmisseur et al. (US 2003/0120910) further in view of Luo et al. (US 2010/0146256).
Claim 5, Sakarda-Kotary-Schmisseur teaches wherein the cryptographic processor performs a write to cache transfer to transfer the firmware from the storage device to the cache memory (see above) and does not explicitly teach but Luo teaches: 
a direct memory access (DMA). (e.g. [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Luo into the invention of Sakarda-Kotary-Schmisseur, and the motivation for such an implementation would be for the purpose of booting using boot code that is stored in several different types of memory and improving multi-memory booting (Luo [0011], [0023]).
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 19, this claim is directed to a medium containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) in view of Schmisseur et al. (US 2003/0120910) in view of Luo et al. (US 2010/0146256) further in view of Arthur, JR. et al. (US 2014/0089667).
Claim 6, Sakarda-Kotary-Schmisseur-Luo teaches wherein the cryptographic processor writes to the cache memory (see above) and does not explicitly teach but Arthur teaches: 
an Authenticate Code Module (ACM). (e.g. [0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Arthur into the invention of Sakarda-Kotary-Schmisseur-Luo, and the motivation for such an implementation would be for the purpose of extending capabilities of authenticated code modules with minimal increase in code size (Arthur abstract).
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) in view of Schmisseur et al. (US 2003/0120910) in view of Luo et al. (US 2010/0146256) in view of Arthur, JR. et al. (US 2014/0089667) further in view of Zimmer et al. (US 2009/0327684).
Claim 7, Sakarda-Kotary-Schmisseur-Luo-Arthur teaches the ACM and the boot code (see above) and does not explicitly teach but Zimmer teaches: 
an ACM verifies a boot code. ([0019], [002])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Zimmer into the invention of Sakarda-Kotary-Schmisseur-Luo-Arthur, and the motivation for such an implementation would be for the purpose of providing a secure boot environment (Zimmer [0002]).
Claim 16, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a medium containing similar limitations as recited in claims 6-7 and is rejected using the same rationale to combine the references.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakarda (US 2013/0031346) in view of Kotary et al. (US 2017/0147356) in view of Schmisseur et al. (US 2003/0120910) in view of Luo et al. (US 2010/0146256) in view of Arthur, JR. et al. (US 2014/0089667) further in view of Gonzalez et al. (US 2005/0160217).
Claim 8, Sakarda-Kotary-Schmisseur-Luo-Arthur teaches wherein the cryptographic processor comprises: a read only memory (ROM) to store security controller firmware; and an engine (e.g. Sakarda [0024]) and does not explicitly teach but Gonzalez teaches: 
a controller comprises a random access memory (RAM). (e.g. fig. 1, [0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gonzalez into the invention of Sakarda-Kotary-Schmisseur-Luo-Arthur, and the motivation for such an implementation would be for the purpose of maintaining the integrity of the firmware that is loaded into the controller RAM and improving the integrity of the firmware that controls operation of the microprocessor (Gonzalez [0010]).
Claim 9, Sakarda-Kotary-Schmisseur-Luo-Arthur-Gonzalez teaches: 
wherein the cryptographic processor transfers the cryptographic processor firmware from the ROM to the RAM. (e.g. Gonzalez [0008], [0030], [0033])
Claim 10, Sakarda-Kotary-Schmisseur-Luo-Arthur-Gonzalez teaches:
wherein the cryptographic processor loads the cryptographic processor firmware into the engine from the RAM. (e.g. Gonzalez [0008], [0030], [0033])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436